United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-475
Issued: May 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 26, 2012 appellant, through her attorney, filed a timely appeal of an
August 10, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her request for merit review of her claim. As more than 180 days elapsed from the most recent
merit decision of June 7, 2011 to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant, through counsel, contends that the decision of OWCP was contrary
to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 18, 1991 appellant, a 32-year-old postal distribution clerk, filed an
occupational disease claim alleging that work factors caused neck and bilateral arm pain. OWCP
accepted her claim for a cervical strain, bilateral carpal tunnel syndrome, bilateral ulnar nerve
compression and left ulnar nerve transposition. On July 7, 1994 appellant was reemployed as a
full-time modified clerk. By decision dated October 20, 1994, OWCP determined that her actual
earnings in the position represented her wage-earning capacity. It reduced her wage-loss
compensation benefits to zero as the actual earnings in the modified position were equal to the
current pay rate of the job held at the date of the injury.
On September 14, 2010 appellant filed a claim for compensation for the period
September 2 through 10, 2010. Pursuant to the National Reassessment Plan (NRP), there was no
work available within her restrictions. Appellant filed claims for wage-loss compensation for
subsequent periods.
On December 14, 2010 OWCP denied modification of the October 20, 1994 loss of
wage-earning capacity (LWEC). In a decision dated June 7, 2011, the hearing representative
affirmed the December 14, 2010 decision.
In a letter dated June 7, 2012, appellant requested reconsideration of the June 7, 2011
decision, arguing that the original LWEC determination was in error because it was based on an
odd-lot or make-shift job. She noted that the light-duty job to which she was assigned was
designed for her particular needs and was not a regular position readily available to other
employees.
By decision dated August 10, 2012, OWCP denied appellant’s request for
reconsideration. It found that she had not provided new and relevant medical evidence sufficient
to warrant further merit review of the prior decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.2 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.3 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.4

2

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that the actual wages earned must be accepted as the measure of a wage-earning capacity in the
absence of evidence showing that they do not fairly and reasonably represent the employee’s wage-earning
capacity).
3

K.R., id.; Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); Roy Matthew Lyon, 27 ECAB 186, 190 (1975).

4

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

2

Modification of a standing loss of wage-earning capacity determination is not warranted
unless there is a material change in the nature and extent of the injury-related condition, the
employee has been trained or otherwise vocationally rehabilitated or the original determination
was erroneous.5 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.6 There is no time limit for appellant to submit a request
for modification of wage-earning capacity determination.7
ANALYSIS
OWCP considered appellant’s letter of June 7, 2012 as a request for reconsideration.
Appellant, however, asserted that the original LWEC decision was erroneous because the
modified position on which it was based was tailored to conform to her unique physical
restrictions and did not constitute a bona fide job for the purposes of determining wage-earning
capacity. The Board finds her letter constituted a request for modification of OWCP’s
October 20, 1994 LWEC determination. Appellant’s request for modification of the LWEC is
not a request for reconsideration of the August 10, 2012 decision under 5 U.S.C. § 8128(a).
Rather, she has requested modification of the October 20, 1994 LWEC determination based on
her argument that it was in error.
On remand, OWCP shall adjudicate appellant’s request for modification of the LWEC
determination and issue a de novo decision, taking into consideration the provisions of FECA
Bulletin No. 09-05.8
CONCLUSION
The Board finds that appellant requested modification of the October 20, 1994 LWEC
determination.

5

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

6

Selden H. Swartz, 55 ECAB 272, 278 (2004).

7

See D.O., Docket No. 11-1607 (issued April 23, 2012); Daryl Peoples, Docket No. 05-462 (issued July 19,
2005); Emmit Taylor, Docket No. 03-1780 (issued July 21, 2004); Gary L. Moreland, 54 ECAB 638 (2003).
8

FECA Bulletin No. 09-05 (issued August 18, 2009) outlines OWCP’s procedures when limited-duty positions
are withdrawn pursuant to NRP. If, as in the present case, a formal LWEC decision has been issued, OWCP must
develop the evidence to determine whether a modification of that decision is appropriate.

3

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2012 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: May 17, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

